 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE CONTRERAS,                                  Case No. 1:19-cv-01523-AWI-SAB
12                  Petitioner,                        DEATH PENALTY CASE
13          v.                                         ORDER GRANTING PETITIONER’S
                                                       UNOPPOSED MOTION FOR EXTENSION
14   RONALD DAVIS, Warden of San Quentin               OF TIME TO FILE NOTICE OF RECORD
     State Prison,                                     INSUFFICIENCY
15                                                     (ECF No. 38)
                    Respondent.
16                                                     ORDER MODIFYING CASE
                                                       MANAGEMENT ORDER
17                                                     (ECF No. 31)
18

19
20         Before the Court is a motion by Petitioner, Jorge Contreras, through counsel, to extend

21 the deadline for filing a Local Rule 191(h)(2) notice of insufficiency of the lodged record from

22 March 24, 2020 to April 24, 2020. This extension of time, Petitioner’s first, is necessary due to

23 the scope of ongoing record review, the press of other matters, lack of service provider and

24 resource counsel assistance, and impediments posed by the COVID-19 pandemic.

25         Moving counsel state that counsel for Respondent, Deputy Attorney General Christina

26 Simpson, does not object and stipulates to the requested extension.
27         The Court finds good cause to grant the instant motion and thereupon modify its schedule

28 in this case.
                                                   1
 1          Accordingly, Petitioner’s unopposed motion for extension of time to file a Local Rule

 2 191(h)(2) notice of insufficiency of the lodged record (ECF No. 38) is GRANTED to and

 3 including April 24, 2020. The Court’s February 26, 2020 case management order (ECF No. 31)

 4 is modified in this respect alone and otherwise continues in full force and effect.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     March 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     2
